EXHIBIT 10.1

 

 



SECURITIES PURCHASE, LOAN AND SECURITY AGREEMENT

 

SECURITIES PURCHASE, LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of
July 14, 2017, by and between Capstone Therapeutics Corp., a Delaware
corporation located at 1275 West Washington Street, Suite 104, Tempe, Arizona
85281 (the “Company”), and BP Peptides, LLC, a Delaware limited liability
company located at 122 East 42nd Street, Suite 4305, New York, New York 10168
(the “Buyer”).

 

WHEREAS:

 

A.       The Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B.       The Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and subject to the conditions stated in this Agreement, an aggregate of
13,500,000 shares (the “Common Shares”) of the Company’s common stock, par value
$0.0005 per share (the “Common Stock”).

 

C.       Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

D.       The Buyer wishes to make, and the Company wishes to obtain, upon the
terms and subject to the conditions stated in this Agreement, a loan (the
“Loan”) in the aggregate principal amount of $2,427,500 (the “Loan Amount”).

 

E.       The Buyer wishes to obtain, and the Company wishes to grant, upon the
terms and subject to the conditions stated in this Agreement, a first priority
security interest in all of the assets of the Company to secure prompt payment
and performance in full of the Company’s obligations under the Loan.

 

F.       Contemporaneously with the execution and delivery of this Agreement,
the Company is executing and delivering to the Buyer a Promissory Note,
substantially in the form attached hereto as Exhibit B (the “Note”) evidencing
the Loan.

 

NOW, THEREFORE, the Company and the Buyer hereby agree as follows:



 



 

 

1.                  PURCHASE AND SALE OF COMMON SHARES.

 

(a)                Purchase and Sale of Common Shares.

 

(i)                 Purchase of Common Shares. Subject to the satisfaction (or
waiver, to the extent legally permissible) of the conditions set forth in
Sections 7 and 8, the Company shall issue and sell to the Buyer, and the Buyer
agrees to purchase from the Company on the Closing Date (as defined below), the
Common Shares (together with the making of the Loan concurrently therewith, the
“Closing”).

 

(ii)               Closing. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York City time, on the date hereof (or such
other date and time as is mutually agreed to by the Company and the Buyer) after
the satisfaction (or waiver, to the extent legally permissible) of the
conditions to the Closing set forth in Sections 7 and 8, at the offices of
Olshan Frome Wolosky LLP, 1325 Avenue of the Americas, New York, New York 10019.

 

(iii)             Purchase Price. The aggregate purchase price for the Common
Shares to be purchased by the Buyer at the Closing shall be $1,012,500 (the
“Purchase Price”), which equates to $0.075 per Common Share.

 

(iv)             Form of Payment. On the Closing Date, after all closing
conditions set forth in Sections 7 and 8 have been satisfied (or waived, to the
extent legally permissible), the Buyer shall pay the Purchase Price to the
Company for the Common Shares at the Closing (together with the Loan Amount and
less the amounts withheld pursuant to Section 5(h) and Section 5(i)), by wire
transfer of immediately available funds pursuant to the Company’s wire
instructions as provided to the Buyer in writing prior to the date hereof. On
the Closing Date, the Common Shares shall be issued to and received by the
Buyer, and registered in the name of the Buyer or its designee.

 

2.                  LOAN TO COMPANY.

 

(a)                Loan. Subject to the satisfaction (or waiver, to the extent
legally permissible) of the conditions set forth in Sections 7 and 8, the Buyer
agrees to make, and the Company agrees to obtain on the Closing Date, the Loan.
The Loan shall be evidenced by the Note (together with all provisions of this
Agreement pertaining to the Loan, the “Loan Documents”). The outstanding
principal balance of the Loan will be due and payable in full on October 15,
2020 (“Maturity Date”). The outstanding principal balance of the Loan may be
prepaid, in whole or in part, by the Company upon thirty (30) days prior written
notice to the Buyer. On the Closing Date, after all closing conditions set forth
in Sections 7 and 8 have been satisfied (or waived, to the extent legally
permissible), the Buyer shall remit to the Company the Loan Amount at the
Closing (together with the Purchase Price and less the amounts withheld pursuant
to Section 5(h) and Section 5(i)), by wire transfer of immediately available
funds pursuant to the Company’s wire instructions as provided to the Buyer in
writing prior to the date hereof. All capitalized terms used but not defined
herein shall have the respective meanings given to such terms in the Uniform
Commercial Code of the State of Delaware (the “UCC”).

 



2

 

(b)               Interest.

 

(i)                 The Loan will bear interest at the rate of six percent (6%)
per annum payable in cash on the outstanding principal balance of the Loan.
Accrued and unpaid interest will be payable quarterly on October 15, January 15,
April 15 and July 15 of each year during the term of the Loan, with the first
payment due and payable on October 15, 2017. The outstanding principal amount of
the Loan will be payable on the Maturity Date. Interest will be computed on the
basis of the actual number of days elapsed, over a year of 365/366 days.

 

(ii)               Notwithstanding the rate of interest specified in Section
2(b)(i), or elsewhere herein, effective immediately upon the occurrence of an
Event of Default (as defined in the Note) and for as long thereafter as such
Event of Default is continuing, the principal balance of the Loan and the amount
of all other Obligations (as defined below) will bear interest at a rate per
annum equal to the rate of interest that would otherwise be applicable thereto
pursuant to Section 2(b)(i) plus four percent (4%) per annum (the “Default
Interest”); provided, however, no interest charged thereon shall exceed the
maximum amount allowed by law.

 

(c)                Security Interest.

 

(i)                 To secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration or otherwise, of all of the
obligations of the Company under the Loan Documents (the “Obligations”), the
Company hereby grants to the Buyer a continuing security interest in, and a
right to set off against, any and all right, title and interest of the Company
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):

(1)               all Accounts;

 

(2)               all cash and cash equivalents;

 

(3)               all Chattel Paper (including Electronic Chattel Paper);

 

(4)               all Contract Rights;

 

(5)               all Deposit Accounts;

 

(6)               all Documents;

 

(7)               all Equipment;

 

(8)               all Financial Assets;

 

(9)               all Fixtures;

 

(10)           all General Intangibles;

 

(11)           all Goods;

 



3

 

(12)           all Instruments (including, without limitation, all promissory
notes and certificated securities);

 

(13)           all Inventory;

 

(14)           all Investment Property;

 

(15)           all Letter-of-Credit Rights;

 

(16)           all Payment Intangibles;

 

(17)           all Software;

 

(18)           all Supporting Obligations;

 

(19)           all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by the
Company or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;

 

(20)           all other personal property of any kind or type whatsoever owned
by the Company;

 

(21)           all capital stock of LipimetiX (as defined below) owned by the
Company; and

 

(22)           to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing.

 

Notwithstanding the foregoing, the Buyer’s security interest in the capital
stock of LipimetiX granted hereunder shall not be effective unless and until the
Buyer executes and delivers to the Company a joinder to the Stockholders
Agreement dated, as of June 23, 2015, by and among LipimetiX and the
stockholders named therein, agreeing to be bound by the terms of such agreement.

 

Notwithstanding the foregoing, in no event shall the Collateral include, and the
Company shall not be deemed to have granted a security interest in, any of its
rights or interests in any license, contract or agreement to which the Company
is a party, but only to the extent that such a grant would, under the terms of
such license, contract or agreement, result in a breach of the terms thereof or
constitute a default thereunder. The parties hereto hereby acknowledge and agree
that the security interest created hereby in the Collateral constitutes
continuing collateral security for all of the Obligations, whether now existing
or hereafter arising.

 

(ii)               The Company covenants that, so long as any of the Obligations
remain outstanding, the Company will execute and deliver to the Buyer and/or
file such agreements, assignments or instruments and do all such other things as
the Buyer may reasonably deem necessary or appropriate (a) to assure to the
Buyer its security interests hereunder are perfected, including such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Buyer may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC and any other personal property
security legislation in the appropriate state(s) or jurisdiction(s), and (b) to
otherwise protect and assure the Buyer of its rights and interests hereunder.
The Company hereby authorizes the Buyer to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Buyer may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC.

 



4

 

(iii)             The Company covenants that, so long as any of the Obligations
remain outstanding, the Company will defend its interests in the Collateral
against the claims and demands of all other parties claiming an interest therein
and keep the Collateral free from all Liens, except for the security interests
granted hereunder and for Permitted Liens (as defined herein). “Lien” shall mean
any mortgage, security interest, lien, claim, charge, encumbrance on, pledge or
deposit of, or conditional sale or other title retention agreement with respect
to, any property (real or personal) or asset.

 

(iv)             The Company hereby authorizes the Buyer, its nominee or any
other person whom the Buyer may designate, to file, naming the Company as
debtor, any financing statements, amendments and supplements to financing
statements, continuation financing statements, notices and any similar documents
which in the Buyer’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect or maintain perfection of the security interests
granted hereunder, such authority being and remaining irrevocable so long as any
of the Obligations remain outstanding.

 

(v)               Upon the occurrence of an Event of Default (as defined in the
Note) and during continuation thereof, the Buyer will have, in addition to the
rights and remedies provided herein or in the Note or by law, the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Collateral). In addition,
the Buyer will have the right to exercise any one or more of the following
remedies following the occurrence and during the continuance of an Event of
Default: (a) to declare all amounts payable under the Loan Documents to be
immediately due and payable without notice or demand to the Company; (b) to sue
for and recover all such payments; (c) to take possession of the Collateral,
without notice or demand (except to the extent otherwise required by law),
wherever it may be located (and to enter on any premises of the Company for such
purpose), without any court order or other process of law (and the Company
hereby waives any and all damages resulting from such taking of possession), and
to sell, lease or otherwise dispose of the Collateral at public or private sale
in accordance with applicable law; and (d) to pursue any other remedy at law or
in equity not inconsistent with the foregoing.

 

(vi)             Notwithstanding any action which the Buyer may take, the
Company will be and remain liable for the payment and performance in full of all
Obligations. The rights and remedies of the Buyer under the Loan Documents will
be cumulative and not exclusive of any other right or remedy which the Buyer may
have.

 



5

 

(vii)           In addition to all other sums due the Buyer with respect to the
Obligations, the Company will pay to the Buyer promptly upon demand all
reasonable documented costs and expenses incurred by the Buyer, including, but
not limited to, reasonable attorneys’ fees and court costs, in protecting,
preserving or obtaining the Collateral, in enforcing payment of the Obligations,
in the prosecution or defense of any action or proceeding by or against the
Buyer or the Company concerning any matter arising out of or in connection with
this Agreement, the Note, any Collateral or any of the Obligations, or otherwise
in exercising any of its rights or remedies hereunder or under applicable law,
including, without limitation, any of the foregoing arising in, arising under or
related to a case under Title 11 of the United States Code, as amended,
modified, succeeded or replaced from time to time.

 

(viii)         In addition to other powers of attorney contained herein, the
Company hereby designates and appoints the Buyer, and each of its designees or
agents, as attorney-in-fact of the Company, irrevocably and with full power of
substitution, with authority to do, take and perform all such acts and things as
the Buyer may reasonably deem to be necessary, proper or convenient in
connection with the Collateral, or in exercising any of its rights or remedies
hereunder or under applicable law, upon the occurrence and during the
continuation of an Event of Default. This power of attorney is a power coupled
with an interest and will be irrevocable for so long as any of the Obligations
remain outstanding. The Buyer will be under no duty to exercise or withhold the
exercise of any of the rights, powers and privileges expressly or implicitly
granted to it in any of the Loan Documents, and will not be liable for any
failure to do so or any delay in doing so. This power of attorney is conferred
on the Buyer solely to protect, preserve and realize upon its security interest
in the Collateral.

 

(ix)             The security interest in the Collateral will continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Buyer. In the event that payment of all
or any part of the Obligations is rescinded or must be restored or returned, all
reasonable documented costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Buyer in enforcing such
reinstatement will be paid promptly upon demand by the Company.

 

(x)               The Buyer will not be liable under any of the Loan Documents
for any acts or omissions other than as a result of its gross negligence,
willful misconduct or breach of this Agreement or the Loan Documents. In no
event will the Buyer be liable for any special, incidental, indirect, exemplary,
consequential or punitive damages or lost profits for any reason whatsoever.

 

3.                  REPRESENTATIONS AND WARRANTIES OF THE BUYER.

 

The Buyer represents and warrants that:

 

(a)                No Public Sale or Distribution. The Buyer is acquiring the
Common Shares and the Note for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, the Buyer does not agree to hold any
of the Common Shares for any minimum or other specific term and, subject
thereto, reserves the right to dispose of the Common Shares at any time in
accordance with or pursuant to a registration statement or an applicable
exemption under the 1933 Act. The Buyer is acquiring the Common Shares hereunder
in the ordinary course of its business. The Buyer does not presently have any
agreement or understanding, directly or indirectly, written or otherwise, with
any Person (as defined below) to act together for the purpose of acquiring,
holding, voting or disposing of the Common Shares. As used herein, “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 



6

 

(b)               Accredited Investor Status. The Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the 1933 Act.

 

(c)                Reliance on Exemptions. The Buyer understands and
acknowledges that the Common Shares and the Note are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Common Shares and the
Note. The Buyer understands that no federal or state agency or any government or
governmental agency has passed upon or made any recommendation or endorsement of
the Common Shares or the Note.

 

(d)               Information; Experience. The Buyer acknowledges that it
(including through its advisors, if any) has had access to adequate information,
has made its own due diligence investigation, and has been afforded the
opportunity to ask questions and receive answers from the Company and obtain
additional information from the Company regarding (i) the offer and sale of the
Common Shares and the Note, and (ii) the business, operations, prospects and
financial condition of the Company. The Company has answered or responded to all
such questions and requests for information to the full satisfaction of the
Buyer. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its advisors, if any, or its representatives shall
modify, amend or affect the Buyer’s right to rely on the Company’s
representations and warranties contained herein. The Buyer has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Common Shares and the
Note. The Buyer understands that its investment in the Common Shares involves a
high degree of risk, including but not limited to those set forth in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016 (the
“Form 10-K”), as filed with the SEC on March 15, 2017, and the Buyer represents
that the Buyer and its Affiliates have the financial net worth and wherewithal
to endure a complete loss of their investment. The Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Common
Shares and the Note. The Buyer acknowledges and agrees that the Company does not
make and has not made any representations or warranties with respect to the
transactions contemplated by any of the Transaction Documents other than those
specifically set forth in this Agreement. The Buyer also acknowledges that it
has been represented by counsel different from the Company’s counsel and has not
relied on the Company or its counsel in the preparation, negotiation, execution
and delivery of this Agreement, the Note, the Registration Rights Agreement and
any other agreements and documents contemplated hereby and the consummation of
the transactions contemplated hereby and thereby.

 



7

 

(e)                No Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Shares or
the Note or the fairness or suitability of the investment in the Common Shares
or the Note nor have such authorities passed upon or endorsed the merits of the
offering of the Common Shares or the Note.

 

(f)                Transfer or Resale. The Buyer understands that, except as
provided in the Registration Rights Agreement: (i) the Common Shares have not
been and are not being registered under the 1933 Act or any state securities
laws and are therefore “restricted” securities, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
the Buyer shall have delivered to the Company an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such Common Shares to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) the Buyer provides the Company
with reasonable assurance, including, if requested by the Company, an opinion of
counsel in a form reasonably acceptable to the Company, that such Common Shares
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”), (ii) any sale of the Common Shares made in reliance on Rule 144 may
be made only in accordance with the terms of Rule 144 and further, if Rule 144
is not applicable, any resale of the Common Shares under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder, and (iii) neither the Company nor any other Person is under any
obligation to register the Common Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the Common Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Common Shares and such pledge of Common Shares shall
not be deemed to be a transfer, sale or assignment of the Common Shares
hereunder, and to the extent the Buyer effects a pledge of Common Shares, it
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined below), including, without limitation,
this Section 3(f).

 

(g)               Legends. The Buyer understands that, until such time as the
resale of the Common Shares has been registered under the 1933 Act as
contemplated by the Registration Rights Agreement, the certificates or other
instruments representing the Common Shares, except as set forth below, shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ALL APPLICABLE REGISTRATIONS THAT MAY BE
REQUIRED BY APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT AND ANY OTHER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



8

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Common Shares upon which it
is stamped or issue to such holder by electronic delivery at the applicable
balance account at The Depository Trust Company (“DTC”), if, unless otherwise
required by state securities laws, (i) such Common Shares are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a
reasonably acceptable form, to the effect that such sale, assignment or transfer
of the Common Shares may be made without registration under the applicable
requirements of the 1933 Act; provided, however, that if an opinion is required
by Company counsel in order to effect the issuance of a certificate without such
legend, counsel to the Company agrees, in its reasonable discretion, with the
conclusion set forth in such opinion of counsel provided to the Company, or
(iii) the Common Shares can be sold, assigned or transferred pursuant to Rule
144 (upon receipt of a representation letter from the holder(s) of the Common
Shares confirming such holder(s) will sell any Common Shares only in compliance
with the requirements of Rule 144, in a form reasonably acceptable to counsel to
the Company) or Rule 144A. The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance. If a legend is no
longer required pursuant to the foregoing, the Company shall, within three (3)
Business Days (as defined below) following the delivery by the Buyer to the
Company’s transfer agent (with notice to the Company) of a legended certificate
or instrument representing such Common Shares and, if deemed necessary in the
opinion of the Company’s counsel, a representation letter in form reasonably
acceptable to such counsel, issue to the holder of the Common Shares a
certificate representing such Common Shares without such legend or issue such
Common Shares to such holder by electronic delivery at the applicable balance
account at DTC.

 

(h)               Organization; Authorization; Validity; Enforcement. The Buyer
is a limited liability company organized, validly existing and in good standing
under the laws of its jurisdiction of formation with full power and authority to
own and hold its properties and to carry on its business as now conducted, and
is duly registered and qualified to conduct its business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except as has not
had or would not reasonably be expected to have a material adverse effect upon
the Buyer’s ability to conduct its business or consummate the transactions
contemplated hereby. The Buyer has full power and authority to enter into this
Agreement and the Registration Rights Agreement and to perform its obligations
thereunder. This Agreement and the Registration Rights Agreement have been duly
and validly authorized, executed and delivered on behalf of the Buyer and
constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution and delivery of the Transaction
Documents by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly authorized by the Buyer and no
further filing, consent, or authorization is required by the Buyer or its
Affiliates.

 



9

 

(i)                 No Conflicts. The execution, delivery and performance by the
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by the Buyer of the transactions contemplated hereby and thereby
does not and will not (i) result in a violation of the organizational documents
of the Buyer, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Buyer is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Buyer, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Buyer to
perform its obligations hereunder and consummate the transactions contemplated
hereby.

 

(j)                 Limited Public Market. The Buyer understands that there is
and may, at a future date, be a limited public market for the Common Shares, and
that the Company makes no assurances as to the nature or liquidity of the public
market for the Common Shares.

 

(k)               No Broker. The Buyer represents that neither the Buyer nor any
of its Affiliates has engaged any placement agent, broker or other agent in
connection with the sale of the Common Shares or the making of the Loan.

 

(l)                 Acknowledgement Regarding Buyer. The Buyer represents and
warrants, as of immediately prior to the Closing, that it is not (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144) or (iii) to the knowledge of the Buyer, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Buyer
represents that it is a United States person (as defined by Section 7701(a)(30)
of the Internal Revenue Code of the United States. The Buyer’s principal place
of business is as identified in the preamble of this Agreement.

 

(m)             Principal Place of Business. The Buyer’s principal place of
business is located in the State of New York.

 

(n)               No General Solicitation. The Buyer acknowledges that the
Common Shares were not offered to it by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio or (ii) any seminar or meeting to which the
Buyer or any Person associated with the Buyer was invited by any of the
foregoing means of communications.

 



10

 

4.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that:

 

(a)                Organization and Qualification. Each of the Company and its
“Subsidiaries” (which defined term, for purposes of this Agreement, means any
entity in which the Company, directly or indirectly, owns at least a majority of
the capital stock, equity or similar interest) are entities duly organized and
validly existing, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is in good standing under the laws of the
jurisdiction in which it is formed. Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole, or their
ability to satisfy their obligations with respect to the transactions
contemplated hereby. The Company has no Subsidiaries, except for (i) LipimetiX
Development, Inc., a Delaware corporation (“LipimetiX”), with respect to which,
as of the Closing Date, the Company owns approximately 64% of the outstanding
common stock, and (ii) Lipimetix Australia Pty Ltd, an Australia corporation,
that is a wholly-owned subsidiary of LipimetiX.

 

(b)               Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement, the Note
and each of the other agreements and other instruments to be entered into by any
of the parties hereto in connection with any of the transactions contemplated by
this Agreement (collectively, the “Transaction Documents”) and to issue the
Common Shares in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company, the performance of its
obligations thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Common Shares, have been duly authorized by the Company’s Board of Directors
(the “Board”) and (other than (i) the filing with the SEC of one or more
Registration Statements (as defined in the Registration Rights Agreement) in
accordance with the requirements of the Registration Rights Agreement, (ii) the
filing of a Notice of Exempt Offering of Securities on Form D with the SEC under
Regulation D promulgated under the 1933 Act, (iii) other filings as may be
required by state securities agencies, and (iv) the filing or recording of UCC
financing statements) no further filing, consent, or authorization is required
by the Company or its Board. This Agreement and the other Transaction Documents
have been duly executed and delivered by the Company, and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity, applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies, or limits on indemnification under applicable federal securities laws.

 



11

 

(c)                Issuance of Common Shares. The issuance of the Common Shares
is duly authorized and, upon issuance in accordance with the terms hereof, shall
be validly issued and free from all preemptive or similar rights and taxes,
Liens and charges with respect to the issue thereof and the Common Shares shall
be fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Common Stock. As of immediately prior to the Closing,
there are 109,114,589 shares of Common Stock that are authorized and unissued.
Assuming the accuracy of each of the representations and warranties of the Buyer
set forth in Section 3, the offer and issuance by the Company of the Common
Shares to the Buyer pursuant to and in accordance with the terms of this
Agreement are and will be exempt from the registration requirements of the 1933
Act.

 

(d)               No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares and the grant and perfection of the security
interest in the Collateral) will not (i) result in a violation of any
certificate of incorporation, certificate or articles of formation or
organization, memorandum of association, certificate of designations, bylaws,
articles of association, operating agreements or other constituent or
organizational documents of the Company or any of its Subsidiaries, (ii)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default) in any respect under, give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any Lien on any of the properties or assets of the Company
pursuant to, any agreement, indenture, mortgage, note, bond, license, government
registration or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Financial Industry Regulatory Authority
(“FINRA”) and applicable laws of the State of Delaware and any other state laws)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, all except
to the extent that any such violation would not reasonably be expected to have a
Material Adverse Effect.

 

(e)                Consents. Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by any of the
Transaction Documents, in each case in accordance with the terms hereof or
thereof, except for the filing or recording of UCC financing statements. All
consents, authorizations, orders, filings and registrations which the Company or
each of its Subsidiaries is required to obtain to enter into this Agreement will
have been obtained or effected on or prior to the Closing Date, and the Company
is unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registrations, applications or filings
pursuant to the preceding sentence. Except as disclosed on Schedule 4(e), the
Company is not in violation of any of the rules or regulations of FINRA or the
OTC Markets Group quotation system and has no knowledge of any facts that would
reasonably lead to the Common Stock to be removed from trading on, or be
suspended from trading on, the OTCQB marketplace of the OTC Markets Group
quotation system (the “OTCQB”) in the foreseeable future. The issuance by the
Company of any of the Common Shares shall not have the effect of causing the
Common Stock to be removed from trading, or be suspended from trading on, the
OTCQB.

 



12

 

(f)                Acknowledgment Regarding Buyer’s Purchase of Common Shares.
The Company acknowledges and agrees that, to the Company’s knowledge, the Buyer
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated hereby and thereby
and that the Buyer is not, as of immediately prior to the Closing, (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144)
or (iii) to the knowledge of the Company, a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby, for which a
separate engagement was not consummated, is merely incidental to the Buyer’s
purchase of the Common Shares. The Company further represents to the Buyer that
the Company’s decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.

 

(g)               No General Solicitation; Fees. Neither the Company nor any of
its Subsidiaries or Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Common
Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by or providing services to the Buyer or its Affiliates (a
“Buyer Provider”)) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold the Buyer harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) in connection with any claim relating to any such
payment to a Person that is not a Buyer Provider. The Company represents that
neither it nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Common Shares or the making of the
Loan.

 

(h)               No Integrated Offering. None of the Company, its Subsidiaries,
any of their respective Affiliates, nor any Person acting on any of their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security in the prior six (6) months under
circumstances that would eliminate the availability of the exemption from
registration under the 1933 Act in connection with the offer and sale by the
Company of the Common Shares as contemplated hereby, whether through integration
with prior offerings or otherwise, or cause the offer and sale of the Common
Shares contemplated hereby to require approval of shareholders of the Company
for purposes of Delaware law or any applicable shareholder approval
requirements, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or quoted; provided, however, that the Buyer acknowledges
that LipimetiX has made and continues to make ongoing efforts to raise
additional capital through the sale of equity of LipimetiX. Following the
Closing, none of the Company, its Subsidiaries nor any Person acting on any of
their behalf will take any action or steps referred to in the preceding sentence
that would require registration of any of the Common Shares under the 1933 Act
or cause the offering of the Common Shares to be integrated with other offerings
for purposes of any such applicable shareholder approval provisions; provided,
however, that the foregoing shall not apply to any offering or issuance
initiated by, participated in or consented to by the Buyer or its Affiliates or
the Director Designees. For purposes of this Agreement, “Affiliate” means, with
respect to any Person, any other Person that directly or indirectly controls, is
controlled by, or is under common control with, such Person.

 



13

 

(i)                 Application of Takeover Protections; Rights Agreement;
Corporate Opportunity Doctrine. The Company and the Board have taken all
possible action in order to render inapplicable (i) all restrictions on the
Buyer as an “interested stockholder” under Section 203 of the Delaware General
Corporation Law and (ii) all restrictions on the Buyer under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation (as defined below) (including Section 11 thereof)
or the laws of the jurisdiction of its formation, which are or could become
applicable to the Buyer as a result of any of the transactions contemplated by
this Agreement or any of the other Transaction Documents, including, without
limitation, the Company’s issuance of the Common Shares and the Buyer’s
ownership of the Common Shares and the Buyer’s acquisition of Company shares
from the BVF Funds as contemplated under Section 7(f) hereof. The Board has
taken all permissible necessary action to cause the Company to waive the
corporate opportunity doctrine and fiduciary duties related solely to the
corporate opportunity doctrine that may be applicable to the Director Designees
(as defined below) under applicable law, all to the extent allowed by and
effective pursuant to the Delaware General Corporation Law and other applicable
law.

 

(j)                 SEC Documents; Financial Statements. Except as set forth on
Schedule 4(j), during the two (2) years prior to the date hereof, the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof or prior to
the Closing Date, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyer or its representatives true, correct and complete copies of the SEC
Documents not available on the EDGAR system. Except as set forth on
Schedule 4(j), as of their respective filing dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Except as set forth on Schedule 4(j), as of their respective filing
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Except as set forth on Schedule 4(j), such financial statements have
been prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (“GAAP”) (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Company
to the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in Section 3(d) or in the disclosure
schedules to this Agreement, contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 



14

 

(k)               Absence of Certain Changes. Since December 31, 2016, except as
disclosed in the SEC Documents filed subsequent to the Form 10-K filed with
respect to such date and prior to the date hereof, there has been no Material
Adverse Effect with respect to the business, assets, properties, operations,
financial condition, results of operations or prospects of the Company and any
of its Subsidiaries, taken as a whole. Since December 31, 2016, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets outside of the ordinary course of business, individually or in
the aggregate, in excess of $100,000 or (iii) had capital expenditures outside
of the ordinary course of business, individually or in the aggregate, in excess
of $150,000. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.

 

(l)                 BVF Indebtedness. As of the Closing Date, all outstanding
indebtedness owed by the Company to affiliates of BVF Inc. (the “BVF
Noteholders”) under those certain Convertible Promissory Notes, dated December
11, 2015, listed on Annex I (the “BVF Notes”), is $1,000,000 plus accrued
interest as of July 14, 2017 of $79,041.09 (the “BVF Indebtedness Amount”).

 

(m)             Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designations of any outstanding series of preferred stock of the
Company (if any), its Certificate of Incorporation or Bylaws (as defined below)
or any of their other organizational or governing documents. Neither the Company
nor any of its Subsidiaries is in violation of any judgment, decree or order or
any statute, ordinance, rule or regulation applicable to the Company or any of
its Subsidiaries, and neither the Company nor any of its Subsidiaries presently
conducts its business in violation of any of the foregoing, except as disclosed
on Schedule 4(m) and for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. During
the two (2) years prior to the date hereof, the Common Stock has been quoted on
the OTCQB. During the two (2) years prior to the date hereof, (i) trading in the
Common Stock has not been suspended by the SEC, FINRA or the OTC Markets Group
and (ii) the Company has received no communication, written or oral, from the
SEC, FINRA or the OTC Markets Group regarding the suspension or removal of the
trading of the Common Stock on the OTCQB. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 



15

 

(n)               Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, unlawful gift, unlawful
entertainment or other unlawful expenses relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(o)               Sarbanes-Oxley Act. The Company is in compliance with any and
all requirements of the Sarbanes-Oxley Act of 2002 that are effective and
applicable with respect to the Company as of the date hereof, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective and applicable with respect to the Company as of the date hereof.

 

(p)               Transactions With Affiliates. Except as disclosed on Schedule
4(p) and as otherwise disclosed in the SEC Documents, none of the officers,
directors or employees of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(q)               Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 150,000,000 shares of Common Stock,
of which as of the date hereof, 40,885,411 shares are issued and outstanding and
up to 3,611,706 shares may be reserved for issuance pursuant to the Company’s
stock option plans, and (ii) 2,000,000 shares of preferred stock, of which as of
the date hereof, none are issued or outstanding. All of such outstanding shares
of Common Stock have been validly issued and are fully paid and nonassessable
and all of such shares reserved for issuance will be, upon issuance, validly
issued, fully paid and nonassessable. Except as disclosed in Schedule 4(q),
(i) none of the Company’s capital stock is subject to preemptive rights or any
other similar rights or any Liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (iv) other than the UCC-1 financing
statement(s) filed in connection with the BVF Notes, there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries, (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement), (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries, (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of any of the Common Shares, (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement, and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or any of its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect. The Company has furnished or made available to
the Buyer true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.

 



16

 

(r)                 Indebtedness and Other Contracts. Except as disclosed in
Schedule 4(r), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness, (ii) except for the material contracts or other
agreements disclosed by the Company in its periodic reports filed with the SEC,
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which has or is expected to
have a Material Adverse Effect. Schedule 4(r) provides a detailed description of
the material terms of any such outstanding Indebtedness. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including,
without limitation, “capital leases” in accordance with GAAP, (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, Lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, and (H) all Contingent Obligations
(as defined below) in respect of indebtedness or obligations of others of the
kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 



17

 

(s)                Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by FINRA, any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such.

 

(t)                 Insurance. Except as disclosed on Schedule 4(t), the Company
and each of its Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its Subsidiaries are engaged. Neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(u)               Employee Relations.

 

(i)                 Neither the Company nor any of its Subsidiaries is a party
to any collective bargaining agreement and does not employ any member of a
union. There is no pending or threatened labor dispute, strike or work stoppage
affecting the Company’s or its Subsidiaries’ business. No executive officer of
the Company or any of its Subsidiaries (as defined in Rule 501(f) of the 1933
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company or any of its
Subsidiaries. To the knowledge of the Company, no executive officer of the
Company or any of its Subsidiaries is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and, to the knowledge of the
Company, the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 



18

 

(ii)               The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(v)               Title. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property (including the Collateral)
and good and marketable title to all personal property (including the
Collateral) owned by them, in each case free and clear of all Liens,
encumbrances and defects other than Permitted Liens, except where failure to
have such title would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. Any real property and
facilities held under lease by the Company or its Subsidiaries are held under
valid, subsisting and enforceable leases.

 

(w)             Intellectual Property Rights. The Company or its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, domain names, original
works of authorship, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights and all applications and registrations therefor (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted, except where failure to so own or possess would not reasonably be
expected to result in a Material Adverse Effect. None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired or terminated or have
been abandoned or are expected to expire or terminate or are expected to be
abandoned, within two (2) years after the date of this Agreement. The Company
does not have any knowledge of any infringement by the Company or any of its
Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding their Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

 

(x)               Environmental Laws. The Company and its Subsidiaries (i) are
in compliance with any and all Environmental Laws (as defined below), (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 



19

 

(y)               Subsidiary Rights. Except with respect to the Company’s
obligations to vote for certain designees for election to the LipimetiX Board of
Directors pursuant to the Amended and Restated Stockholders Agreement of
LipimetiX, the Company has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries, as owned by the Company.

 

(z)                Investment Company Status. The Company is not required to be
registered as, and immediately following the Closing will not be required to
register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the Company is not a company controlled by
an “investment company” or a “promoter” or “principal underwriter” for an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(aa)            Tax Status. The Company and each of its Subsidiaries (i) has
made or filed all U.S. federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount and due and owing on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes actually due and
owing for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(bb)           Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintain a system of internal accounting controls customary
for the respective businesses of similar type and size as the Company and its
Subsidiaries sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the 1934
Act) that are effective in ensuring that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve (12) months prior to the date hereof, neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.

 



20

 

(cc)            Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(dd)          Transfer Taxes. The Company agrees that it shall pay all stock
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the sale of the Common Shares to be sold to the
Buyer.

 

(ee)            Manipulation of Price. Within the last twenty-four (24) months,
the Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result, or
that could reasonably be expected to cause or result, in the stabilization or
manipulation of the price of any security of the Company with the purpose of
facilitating the sale of any of the Common Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Common Shares, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(ff)             Acknowledgement Regarding Buyer’s Trading Activity. The Company
acknowledges and agrees, subject to the final sentence of this clause (ff), that
(i) the Buyer has not been asked to agree, nor has the Buyer agreed, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Common Shares for any specified term (unless otherwise specified in the
Registration Rights Agreement), (ii) the Buyer, and counter-parties in
“derivative” transactions to which the Buyer is a party, directly or indirectly,
may in the future have a “short” position in the Common Stock, and (iii) the
Buyer shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that the Buyer may engage in hedging and/or trading
activities at various times during the period that the Common Shares are
outstanding, and such hedging and/or trading activities, if any, can reduce the
value of the existing shareholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that, subject to the final sentence of this clause (ff),
such aforementioned hedging and/or trading activities after the Closing do not
constitute a breach of this Agreement or any of the documents executed in
connection herewith. As of the date hereof, neither the Buyer nor its Affiliates
maintain a “short” position in the Common Stock with respect to any such hedging
and/or trading activity. Notwithstanding anything else herein to the contrary,
(x) the foregoing is not a recognition of or acknowledgement with respect to and
does not permit the Buyer’s or its Affiliates’ violation of (i) the insider
trading rules and regulations of the applicable United States federal and state
securities laws, including, without limitation Section 10(b) and Rules 10b5-1
and 10b5-2 of the 1934 Act, or (ii) to the extent applicable, internal Company
policies with respect to the purchase or sale of Company securities as in effect
on the date hereof or as may be adopted hereafter (“Company Insider Trading
Policies”), and (y) Buyer, its Affiliates and the Director Designees shall at
all times abide by all laws and the rules, regulations, orders, judgments and
decrees of any court, public board, agency, self-regulatory organization or body
(including federal and state securities laws and regulations and the rules and
regulations of FINRA) and, to the extent applicable, the Company Insider Trading
Policies with respect to such Person purchasing or selling “short” of any
securities of the Company or engaging in a “derivative transaction” to which
such Person has a “short” position with respect to the Company and/or Common
Stock. For the avoidance of doubt, the Buyer understands that, except for the
acquisition of the Common Shares pursuant hereto and the acquisition of Company
shares from the BVF Funds (as contemplated under Section 7(f) hereof) as
contemplated hereby and as specifically approved in advance by the Board, the
Buyer shall be subject to the provisions of the Company’s Tax Benefit
Preservation Plan dated as of April 18, 2017.

 



21

 

(gg)           U.S. Real Property Holding Corporation. The Company is not, has
never been and has no present intention of becoming a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company shall so certify upon the Buyer’s request.

 

(hh)           Disclosure. To the knowledge of the Company, no event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that the Buyer does not make and has not made any representations or
warranties with respect to the transactions contemplated by any of the
Transaction Documents other than those specifically set forth in Section 3.

 

(ii)               Shell Company Status. The Company is not, and has never been,
an issuer identified in Rule 144(i)(1) promulgated under the 1933 Act.

 

(jj)               Stock Option Plans. Each stock option granted by the Company
was granted (i) in accordance with the terms of the applicable stock option plan
of the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock issuable with respect to such option, based on the
applicable listing price of the Company’s Common Stock, on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under the Company’s stock option plan has been backdated. The
Company has not knowingly granted, and there is no and has been no policy or
practice of the Company to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
financial results or prospects.

 

(kk)           No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently engaged by the Company and the Company is current with
respect to any fees owed to its accountants and lawyers which could affect the
Company’s ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, except as set forth in Schedule 4(kk),
the Company has no reason to believe that it will need to restate any such
financial statements or any part thereof.

 



22

 

(ll)               Composition of Board. The Board has taken all action
necessary to increase the size of the Board from three (3) to five (5) directors
and to appoint Matthew E. Lipman and Michael M. Toporek (the “Director
Designees”) as directors of the Company, effective concurrently with the Closing
(but subject to the last sentence of this Section 4(ll)), to fill the vacancies
on the Board created thereby. Specifically, (i) Matthew E. Lipman has been
appointed a Class 2 director with a term expiring at the 2017 annual meeting of
shareholders, and (ii) Michael M. Toporek has been appointed a Class 3 director
with a term expiring at the 2018 annual meeting of shareholders. The Board has
also taken all action necessary to appoint Matthew E. Lipman to serve on the
Audit Committee, and Michael M. Toporek to serve on the Compensation Committee
of the Board, effective concurrently with the Closing (but subject to the last
sentence of this Section 4(ll)). The Company agrees to nominate and recommend
such Director Designees for re-election to the Board of Directors of the Company
for the next full Class 2 or Class 3 terms, as applicable, following the
expiration of the current terms. Notwithstanding anything in this Section 4(ll)
to the contrary, the term of any Director Designee and the appointment of any
Director Designee as contemplated by this Agreement and the Company’s and
Board’s obligations with regard to the re-election of any Director Designee is
subject to the limitations and qualifications set forth in Section 5(n).
Notwithstanding anything in this Section 4(ll) to the contrary, the initial
appointment of the Director Designees as directors of the Company shall be
subject to the consent of the Director Designees’, which in turn shall be
subject to the Company obtaining bound directors and officers liability
insurance coverage in accordance with Section 8(l).

 

(mm)       First Priority Security Interest. This Agreement creates a valid
first priority security interest in favor of the Buyer in the Collateral which,
when properly perfected, will constitute a valid, perfected first priority
security interest in such Collateral, to the extent such security interest can
be perfected by filing under the UCC.

 

5.                  COVENANTS.

 

(a)                Best Efforts. Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 7 and 8.

 

(b)               Form D and Blue Sky. The Company agrees to timely file a Form
D with respect to the Common Shares as required under Regulation D and to
provide a copy thereof to the Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Common Shares for sale to the Buyer at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the State of New
York (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyer on or prior to the Closing
Date.

 



23

 

(c)                Compliance with SEC Reporting and OTCQB Market Requirements.
Promptly following the Closing, the Company will use best efforts to take such
actions as may be required to ensure that the Company is in full compliance with
all applicable reporting requirements of the SEC and market requirements of the
OTCQB.

 

(d)               Reporting Status. Until the earlier of (i) the date on which
the Holders (as defined in the Registration Rights Agreement) “beneficially own”
(as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934 Act) an aggregate
of five percent (5%) or less of the shares of the Common Stock then outstanding
(the “Reporting Period”), (ii) the termination of the Registration Rights
Agreement, (iii) the date when the Holders may sell all of the Common Shares
under Rule 144 without volume limitations and/or without the requirement for
current public information, and (iv) the date the Buyer or its Affiliates waive
this Section 5(d), the Company (A) shall timely file all reports required to be
filed with the SEC on Form 8-K, Form 10-K and Form 10-Q, provided, that any
filing made pursuant to an extension in compliance with Rule 12b-25 promulgated
under the 1934 Act shall not be considered untimely, (B) shall not voluntarily
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination, and (C) shall take all actions
necessary to maintain its eligibility to register the Common Shares for resale
by the Holders on Form S-1.

 

(e)                Use of Proceeds. The Company will use the proceeds from the
sale of the Common Shares and the Loan (collectively, the “Transaction
Proceeds”) solely for (i) general corporate purposes, (ii) to satisfy all fees
and expenses related to this Agreement, the other Transaction Documents and the
consummation of the transactions contemplated thereunder, including
reimbursement to the Buyer or its designee(s) for its reasonable out-of-pocket
costs and expenses solely as set forth in Section 5(h), (iii) to satisfy in full
the BVF Indebtedness Amount outstanding under the BVF Notes solely as set forth
in Section 5(i), and (iv) the LipimetiX Investment as defined and described in
Section 5(o)(i).

 

(f)                Financial Information. The Company agrees to send to each
Director Designee during the Reporting Period copies of any notices and other
information given to the shareholders of the Company generally,
contemporaneously with the giving thereof to the shareholders. For purposes of
this Agreement, “Business Day” means any day other than a Saturday, a Sunday or
a day on which banks in the State of New York generally are closed for regular
banking business.

 

(g)               Listing. The Company shall promptly secure the listing or
quotation of all of the Registrable Securities upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) or quoted and shall
maintain such listing or quotation of all Registrable Securities from time to
time issuable under the terms of the Transaction Documents (unless otherwise
waived by the Buyer or its Affiliates). During the Reporting Period (unless
otherwise waived by the Buyer or its Affiliates), the Company shall maintain the
authorization for quotation or the listing of the Common Stock, as applicable,
on the OTC Markets Group quotation system (specifically, the OTCQB or OTCQX
marketplace) or any national securities exchange. Neither the Company nor any of
its Subsidiaries shall take any action which would be reasonably expected to
result in the Common Stock ceasing to be quoted on, or being suspended from, the
OTCQB other than to uplist the Common Stock to the OTCQX or a national
securities exchange. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 5(g).

 



24

 

(h)               Fees. The Company shall reimburse the Buyer or its designee(s)
for up to $225,000 of reasonable out-of-pocket costs and expenses incurred by
the Buyer and its Affiliates in connection with the transactions contemplated by
the Transaction Documents (including, without limitation, legal fees and
disbursements in connection with the documentation, negotiation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount shall be withheld by the
Buyer from the Transaction Proceeds at the Closing to the extent not previously
reimbursed by the Company; provided, that the Buyer shall provide reasonable
documentation for such incurred costs and fees. The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
broker’s commissions (other than for a Buyer Provider) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) in connection
with any claim relating to any such payment contemplated by the foregoing
sentence. Except as otherwise set forth in the Transaction Documents, each party
to this Agreement shall bear its own expenses in connection with the sale of the
Common Shares to the Buyer and the Loan.

 

(i)                 BVF Notes. Concurrently with the Closing, the BVF
Indebtedness Amount shall be withheld by the Buyer from the Transaction Proceeds
and remitted to the BVF Noteholders in order to satisfy in full all outstanding
indebtedness under the BVF Notes.

 

(j)                 Pledge of Common Shares. The Company acknowledges and agrees
that the Common Shares may be pledged by a Holder in connection with a bona fide
margin agreement or other loan or financing arrangement secured by the Common
Shares. Such pledge of Common Shares shall not be deemed to be a transfer, sale
or assignment of the Common Shares hereunder, and no Holder effecting a pledge
of Common Shares shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, Section 3(f)
hereof; provided that a Holder and its pledgee shall be required to comply with
the provisions of Section 3(f) hereof in order to effect a sale, transfer or
assignment of Common Shares to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Common Shares may
reasonably request in connection with a pledge of the Common Shares to such
pledgee by a Holder.

 

(k)               Disclosure of Transactions and Other Material Information. The
Company shall issue a press release and file a Form 8-K describing the terms of
the transactions contemplated by the Transaction Documents in the form required
by the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement, the Registration Rights Agreement and the
Note as exhibits to such filing (the “8-K Filing”)) within the applicable time
periods required by, and in accordance with, the reporting requirements of the
SEC. Neither the Company nor the Buyer shall issue any press releases or make
any other public statements with respect to the transactions contemplated hereby
without the prior written consent of the other applicable party which shall not
be unreasonably withheld or delayed; provided, however, that each of the Buyer
and the Company shall be entitled, without the prior approval of the other
applicable party, to issue any press release or make other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and (ii) as is required by applicable law and regulations.

 



25

 

(l)                 Additional Issuances of Securities.

 

(i)                 The Company shall not effect any public sale or distribution
of its equity securities or any securities convertible into or exchangeable or
exercisable for its equity securities, except in each case pursuant to a Demand
Registration, during the ninety (90) day period beginning on the effective date
of any registration statement in connection with a Demand Registration, except
for registration statements covering (y) sales or distributions of the Company’s
equity securities or any securities convertible into or exchangeable or
exercisable for its equity securities pursuant to registrations on Form S-4 or
Form S-8 or any successor form, or (z) the issuance of shares of Common Stock in
connection with transfers to dividend reinvestment plans or to employee benefit
plans in order to enable any such employee benefit plan to fulfill its funding
obligations in the ordinary course.

 

(ii)               From the date hereof until nine (9) months after the Closing
Date, the Company will not, unless approved by the Buyer, its Affiliates or the
Director Designees, (i) directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock or Common Stock Equivalents (as defined below),
except for any rights, warrants, options or Common Stock issued to employees,
consultants, officers or directors of the Company, in connection with their
services to the Company, as approved by the Board (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”), or
(ii) be party to any solicitations, negotiations or discussions with regard to
the foregoing. For the avoidance of doubt, the foregoing shall not apply to debt
that is not convertible into or exchangeable or exercisable for Common Stock or
Common Stock Equivalents. For purposes of this Agreement, (x) “Common Stock
Equivalents” means, collectively, Options and Convertible Securities; (y)
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities; provided, that the defined
term “Options” shall not include any rights, warrants or options issued to
employees, consultants, officers or directors of the Company, in connection with
their services to the Company, as approved by the Board; and (z) “Convertible
Securities” means any stock or securities (other than Options) directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock.

 

(iii)             From and after the Closing Date, as long as the Buyer,
together with its Affiliates, “beneficially own” (as set forth in Rule 13d-3 and
Rule 13d-5(b)(l) of the 1934 Act) shares of Common Stock representing at least
5% of the outstanding Common Stock, the Company will not, directly or
indirectly, effect any Subsequent Placement, other than a sale or issuance of
Common Stock or other securities pursuant to an effective registration statement
filed with the SEC, unless the Company shall have first complied with this
Section 5(l)(iii).

 



26

 

(1)               The Company shall deliver to the Buyer an irrevocable written
notice (the “Offer Notice”) of any proposed or intended issuance or sale or
exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, other than the sale or issuance of
Common Stock or other securities pursuant to an effective registration statement
filed with the SEC, which Offer Notice shall (w) reasonably identify and
describe the Offered Securities, (x) describe the price and other material terms
upon which they are to be issued, sold or exchanged, and the number or amount of
the Offered Securities to be issued, sold or exchanged, (y) identify the persons
or entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with the Buyer up to the proportion of the Offered Securities equal to
the Buyer’s (including its Affiliates’) pro rata interest in equity securities
of the Company on a fully-diluted basis.

 

(2)               To accept an Offer, in whole or in part, the Buyer must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after the Buyer’s receipt of the Offer Notice (the “Offer Period”),
setting forth the number or amount of the Offered Securities that the Buyer
elects to purchase (the “Notice of Acceptance”). Notwithstanding anything to the
contrary contained herein, if the Company desires to modify or amend the terms
and conditions of the Offer prior to the expiration of the Offer Period, the
Company may deliver to the Buyer a new Offer Notice and the Offer Period shall
expire on the fifth (5th) Business Day after the Buyer’s receipt of such new
Offer Notice.

 

(3)               The Company shall have sixty (60) days from the expiration of
the Offer Period above (i) to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
the Buyer (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, all as
applicable and which shall be filed with the SEC on a Form 8-K with such
Subsequent Placement Agreement and any documents contemplated therein filed as
exhibits thereto.

 

(4)               In the event the Company shall propose to sell less than all
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 5(l)(iii)(3)), then the Buyer may, at its sole option and
in its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the Buyer elected to
purchase pursuant to Section 5(l)(iii)(2) multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to the Buyer pursuant to Section 4(l)(iii)(2)
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that the Buyer so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyer in accordance with Section 5(l)(iii)(1).

 



27

 

(5)               Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, the Buyer shall acquire from the
Company, and the Company shall issue to the Buyer, the number or amount of
Offered Securities specified in the Notice of Acceptance, as reduced pursuant to
Section 5(l)(iii)(4) if the Buyer has so elected, upon the terms and conditions
specified in the Offer.

 

(6)               After completion of the procedures and steps contemplated by
this Section 5(l)(iii), any Offered Securities not acquired by the Buyer or
other persons in accordance with Section 5(l)(iii) may not be issued, sold or
exchanged until they are again offered to the Buyer under the procedures
specified in this Agreement.

 

(7)               Notwithstanding anything to the contrary in this Section 5(l)
and unless otherwise agreed to by the Buyer, the Company shall either confirm in
writing to the Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Buyer will
not be in possession of material non-public information and the Board’s
fiduciary duties shall be fulfilled, by the ninetieth (90th) day following
delivery of the Offer Notice. If by the ninetieth (90th) day following delivery
of the Offer Notice no public disclosure regarding a transaction with respect to
the Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Buyer, such transaction shall be
deemed to have been abandoned and the Buyer shall not be deemed to be in
possession of any material, non-public information with respect to the Company.
Should the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide the Buyer with another Offer Notice and
the Buyer will again have the right of participation set forth in this Section
5(l)(iii). The Company shall not be permitted to deliver more than one such
Offer Notice to the Buyer in any sixty (60) day period.

 

(m)             Public Information. At any time during the period commencing
from the six (6) month anniversary of the Closing Date and ending at such time
that all of the Common Shares, if a registration statement is not available for
the resale of all of the Common Shares, may be sold without restriction or
limitation pursuant to Rule 144 and without the requirement for the Company to
be in compliance with Rule 144(c), if the Company shall (i) fail for any reason
to satisfy the current public information requirements of Rule 144(c) or (ii)
have ever been an issuer described in Rule 144(i)(1)(i) or becomes such an
issuer, and shall fail to satisfy any condition set forth in Rule 144(i)(2),
then the Company shall be deemed in breach of this Section 5(m).

 

(n)               Board Matters.

 



28

 

(i)                 As long as the Buyer, together with its Affiliates,
“beneficially own” (as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934
Act) shares of Common Stock, if any Director Designee ceases to be a member of
the Board for any reason, then the Buyer will be entitled to recommend, subject
to the limitations set forth in Section 5(n)(iv), for consideration by the
Board, another individual (a “Successor Designee”) to serve as a director in
place of such Director Designee. Any Successor Designee must (A) satisfy the
Board membership criteria then established and maintained by the Board and the
Company consistent with past practice and (B) be reasonably acceptable to the
Board in its good faith business judgment after exercising its fiduciary duties.
Subject to the limitations set forth in Section 5(n)(iv), the Board will appoint
the Successor Designee as a director promptly after he has been recommended by
the Buyer and approved by the Board in accordance herewith and such Successor
Designee will be appointed to the same class of directors on which the Director
Designee that he is replacing then serves. In the event the Board declines to
accept a candidate recommended by the Buyer due to a failure to meet the
standards established by this Section 5(n)(i), the Buyer may propose a
replacement, subject to the above criteria. Upon becoming a member of the Board,
the Successor Designee will be deemed a “Director Designee” for all purposes
under this Agreement and will succeed to all of the rights and privileges of,
and will be bound by the terms and conditions applicable to, a Director Designee
under this Agreement.

 

(ii)               As long as the Buyer, together with its Affiliates,
“beneficially own” (as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934
Act) shares of Common Stock, the Company will, subject to the limitations set
forth in Section 5(n)(iv), include each Director Designee on the slate of
nominees nominated for election by the Board in the Company’s proxy statement
and on its proxy card relating to each annual meeting of shareholders and each
special meeting of shareholders at which the class of directors on which such
Director Designee then serves is up for election. In connection with such
meetings (and any adjournments or postponements thereof), the Company will
publicly recommend that the Company’s shareholders vote in favor of the election
of each Director Designee, provided that the Board may do so in its good faith
business judgment after exercising its fiduciary duties, solicit proxies for the
election of each Director Designee (in the same manner as it does for all other
director nominees at such meeting devoting the same resources to such
solicitation consistent with prior practice), and cause all Common Stock
represented by proxies granted to it (or any of its officers or representatives)
to be voted in favor of each Director Designee.

 

(iii)             As long as the Buyer, together with its Affiliates,
“beneficially own” (as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934
Act) shares of Common Stock and subject to the limitations set forth in Section
5(n)(iv), (A) the Board will appoint at least one (1) Director Designee to serve
on each committee of the Board created after the date hereof and (B) the Company
will not cause any Director Designee to be removed or disqualified from any
committee of the Board to which such individual was appointed pursuant to the
terms of this Agreement unless he is legally prohibited to serve on such
committee or as otherwise restricted by applicable listing requirements, in each
case subject to the fiduciary obligations of the Board or no longer serves as a
director of the Company as a consequence of a reduction in Director
Designees/Successor Designees pursuant to Section 5(n)(iv).

 

(iv)             Notwithstanding anything else herein to the contrary, the
Buyer’s and its Affiliates’ right to recommend a Successor Designee to the Board
of the Company, and the Company’s obligations pursuant to Section 5(n)(i), (ii)
and (iii) (including any obligation to appoint such Successor Designee to the
Board, take action to recommend such Successor Designee or any Director Designee
for election and inclusion on a slate of nominees and appoint a Director
Designee to Board committees), shall be based on the amount of shares of Common
Stock of the Company beneficially owned by the Buyer and its Affiliates at any
applicable time. Pursuant to the foregoing, the following shall apply:

 



29

 

(1)               In the event the Buyer, together with its Affiliates,
“beneficially own” (as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934
Act) 20% or more of the shares of Common Stock then outstanding, the Buyer shall
be entitled to exercise its rights pursuant to Section 5(n)(i) and the Company
shall be bound by the agreements and covenants set forth in Section 5(n)(i),
(ii) and (iii) such that the Company Board contains a total of two (2) Director
Designees and/or Successor Designees;

 

(2)               In the event the Buyer, together with its Affiliates,
“beneficially own” (as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934
Act) less than 20%, but 5% or more of the shares of Common Stock then
outstanding, the Buyer shall be entitled to exercise its rights pursuant to
Section 5(n)(i) and the Company shall be bound by the agreements and covenants
set forth in Section 5(n)(i), (ii) and (iii) such that the Company Board
contains a total of one (1) Director Designee and/or Successor Designee; and

 

(3)               In the event the Buyer, together with its Affiliates,
“beneficially own” (as set forth in Rule 13d-3 and Rule 13d-5(b)(l) of the 1934
Act) less than 5% of the shares of Common Stock then outstanding, the Buyer
shall not be entitled to exercise any of its rights pursuant to Section 5(n)(i)
and the Company shall not be bound by the agreements and covenants set forth in
Section 5(n)(i), (ii) and (iii).

 

(v)               As long as at least one (1) Director Designee is a member of
the Board, the size of the Board shall be fixed at five (5) directors.

 

(vi)             Each Director Designee will be (A) compensated for his service
as a director and will be reimbursed for his expenses on the same basis as all
other non-employee directors of the Company, (B) granted equity-based
compensation and other benefits on the same basis as all other non-employee
directors of the Company, and (iii) entitled to the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of the Company as such rights may exist from time
to time.

 

(o)               LipimetiX Matters.

 

(i)                 LipimetiX Investment. Following the Closing, the Company
shall be entitled to invest up to $1,000,000 of the Transaction Proceeds through
the purchase of shares of Series B-2 Preferred Stock of LipimetiX at a pre-money
valuation of $12,750,000 (or $10.70 per share), which is the same per share
purchase price paid by purchasers of shares of Series B-1 Preferred Stock in
2016 (the “LipimetiX Investment”).

 

(ii)               LipimetiX Loan Restructuring. Following the Closing, the
Board shall determine whether or not to convert the existing outstanding loan
made by the Company to LipimetiX in the outstanding principal amount of
approximately $1,600,000, which loan became due and payable in full on December
31, 2016, into shares of capital stock of LipimetiX based on a valuation no less
favorable than that referenced in Section 5(o)(i) above.

 



30

 

(iii)             LipimetiX Board Structure. The Company shall use its best
efforts to cause the Board of Directors of LipimetiX immediately following the
Closing to consist of seven (7) members, who shall be designated as follows:

 

(1)               three (3) individuals designated in writing by the holders of
a majority of the shares of common stock of LipimetiX held by the LX
Stockholders (as defined in the Amended and Restated Stockholders Agreement of
LipimetiX, dated as of August 25, 2016), who shall be Dennis I. Goldberg, Ph.D.,
Eric Morrel, Ph.D., and a person to be designated by the LX Stockholders;

 

(2)               three (3) individuals designated in writing by the Company,
who shall initially be J.M. Holliman, III, Randolph C. Steer, M.D., Ph.D., and
Michael M. Toporek; and

 

(3)               one (1) individual designated in writing by the holders of a
majority of the outstanding shares of Series B-1 Preferred Stock of LipimetiX,
who shall initially be Randall R. Lunn.

 

(iv)             Capstone Accounting Services Agreement for LipimetiX. The
Company will use its best efforts to maintain the monthly payments to the
Company under the current Accounting Services Agreement, dated June 1, 2016,
between the Company and LipimetiX, based on the available funds of LipimetiX and
any increases in financial and operational activity of LipimetiX and to amend
such agreement to provide for accrual for non-payment of monthly fees that come
due thereafter.

 

(p)               Loan Covenants. The Company agrees that until all Obligations
have been paid in full, the Company will not take any of the following actions
without the consent of the Buyer:

 

(i)                 The Company will not create, incur, assume or have
outstanding any indebtedness for borrowed money in excess of $50,000 incurred in
the ordinary course of business.

 

(ii)               The Company will not create, assume or suffer to exist any
Liens upon any of its properties or assets, other than Permitted Liens.
“Permitted Liens” shall mean statutory Liens for taxes, assessments and
governmental charges or levies imposed upon the Company not yet due and payable
or that are being contested in good faith by appropriate proceedings, liens
incurred or deposits made in the ordinary course of business in connection with
workers' compensation, unemployment insurance or other types of social security,
or obligations in the ordinary course of business to pay rent or lease payments,
liens securing purchase money security indebtedness or capital leases, existing
Liens (as set forth on Schedule 5(p)(ii)), or easements or similar encumbrances.

 

(iii)             The Company will not set aside or make any dividends,
distributions or other payments to any of the stockholders of the Company.

 

(q)               Closing Documents. Promptly following the Closing Date, the
Company agrees to deliver, or cause to be delivered, to the Buyer and Olshan
Frome Wolosky LLP a complete closing set of the executed Transaction Documents
and the closing deliverables pursuant to Sections 7 and 8.

 



31

 

6.                  TRANSFER AGENT INSTRUCTIONS.

 

(a)                Transfer Agent Instructions. If the Buyer effects a sale,
assignment or transfer of any Common Shares in accordance with Section 3(f), the
Company shall, upon receipt of a representation letter in form reasonably
acceptable to the Company and such other documentation of such sale as the
Company shall reasonably require, permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by the Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Common Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144 to a Person other than an Affiliate of the Company and the
Common Shares are to be certificated, the transfer agent shall issue such Common
Shares to the Buyer, assignee or transferee, as the case may be, without any
restrictive legend. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 6(a) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 6(a), that
the Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any such breach or threatened breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

7.                  CONDITIONS TO THE COMPANY’S OBLIGATION TO CONSUMMATE THE
CLOSING.

 

The obligation of the Company hereunder to effect the transactions to be
consummated at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived (to the extent
legally permissible) by the Company at any time in its sole discretion by
providing the Buyer with prior written notice thereof:

 

(a)                The Buyer shall have duly executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

 

(b)               The Buyer shall have delivered to the Company the Transaction
Proceeds (less the amounts withheld pursuant to Section 5(h) and Section 5(i))
at the Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided to the Buyer pursuant to Section 1(a)(iv) and Section
2(a).

 

(c)                The Buyer shall have delivered to the Company a certificate
evidencing the formation and good standing of the Buyer in such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within seven (7) days of the Closing
Date.

 



32

 

(d)               The Buyer shall have delivered to the Company a certificate,
in a form reasonably acceptable to the Company, executed by an officer or the
managing member of the Buyer and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(h) as adopted by the managing member of
the Buyer, and (ii) the certificate of formation of the Buyer, each as in effect
at the Closing.

 

(e)                The Buyer shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for its purchase of the
Common Shares and making of the Loan.

 

(f)                The Buyer shall have entered into that certain letter
agreement with Biotechnology Value Fund, L.P., Biotechnology Value Fund II,
L.P., Investment 10, L.L.C., BVF MSI SPV, L.L.C. and BVF Investments, L.L.C.
(the “BVF Funds”), dated the Closing Date, pursuant to which the Buyer agreed to
purchase 5,041,197 shares of Common Stock held by the BVF Funds.

 

(g)               The Buyer shall have remitted to the BVF Noteholders the BVF
Indebtedness Amount which was withheld from the Transaction Proceeds in
accordance with Section 5(i).

 

(h)               The representations and warranties of the Buyer shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date), and
the Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer at or prior to the Closing
Date.

 

8.                  CONDITIONS TO THE BUYER’S OBLIGATION TO CONSUMMATE THE
CLOSING.

 

The obligation of the Buyer hereunder to effect the transactions to be
consummated at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived (to the extent
legally permissible) by the Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(a)                The Company shall have issued and the Buyer shall have
received the Common Shares, and the Company shall have duly executed each of the
Transaction Documents to which it is a party and delivered the same to the
Buyer.

 

(b)               The Buyer shall have received the opinion of Quarles & Brady
LLP, the Company’s outside counsel, dated as of the Closing Date, addressed to
the Buyer, in form and substance reasonably acceptable to the Buyer as to
certain legal matters with respect to this Agreement.

 

(c)                The Company shall have delivered to the Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within seven
(7) days of the Closing Date.

 



33

 

(d)               The Company shall have delivered to the Buyer a certificate,
as of a date within seven (7) days of the Closing Date, evidencing the Company’s
and/or its Subsidiaries’ qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each of the
following jurisdictions in which the Company and/or its Subsidiaries, as
applicable, maintains a substantial business nexus: Arizona.

 

(e)                The Company shall have delivered to the Buyer a certified
copy of the Certificate of Incorporation as certified by the Secretary of State
(or comparable office) of the State of Delaware within seven (7) days of the
Closing Date.

 

(f)                The Company shall have delivered to the Buyer a certificate,
in a form reasonably acceptable to the Buyer, executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions consistent
with Section 4(b), Section 4(i) and Section 8(k) as adopted by the Board, (ii)
the Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing.

 

(g)               The representations and warranties of the Company shall be
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 

(h)               The Company shall have delivered to the Buyer a letter from
the Company’s transfer agent certifying the number of shares of Common Stock
issued and outstanding as of the Closing Date.

 

(i)                 The Common Stock (i) shall be quoted on the OTCQB and (ii)
shall not have been suspended, as of the Closing Date, by the SEC, FINRA or the
OTC Markets Group from trading on the OTCQB nor shall suspension by the SEC,
FINRA or the OTC Markets Group have been known by the Company to be threatened,
as of the Closing Date, in writing by the SEC, FINRA or the OTC Markets Group.

 

(j)                 The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Common Shares and obtaining the Loan.

 

(k)               The Board shall have acted by written consent or otherwise
approved at a Board meeting the appointment of the Director Designees as
directors of the Company and to each committee of the Board, effective
concurrently with the Closing, in accordance with Section 4(ll).

 

(l)                 The Company shall have arranged to obtain, in such form as
is acceptable to the Buyer, directors and officers liability insurance with
limits of at least $3 million per claim in the aggregate and excess directors
and officers Side-A Difference-in-Conditions liability insurance with limits of
at least $1 million per claim and $1 million in the aggregate with binding dates
of no later than one (1) Business Day after the Closing. Such insurance policies
shall name each executive officer and director of the Company (including the
Director Designees) as an Insured.

 



34

 

(m)             The Company shall have delivered to the Buyer such other
documents relating to the transactions contemplated by this Agreement or any of
the other Transaction Documents as the Buyer or its counsel may reasonably
request.

 

9.                  MISCELLANEOUS.

 

(a)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the United States District Court for the District of Delaware located in New
Castle County, or, if jurisdiction in such court is not available, any state
court located in New Castle County in the State of Delaware, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)               Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, electronic or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile, electronic or .pdf signature.

 

(c)                Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 



35

 

(d)               Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)                Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements among
the Buyer, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
Buyer, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on the Buyer and holders of
Common Shares and the Company. No provisions hereto may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.
The Company has not made any agreements with the Buyer relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

 

(f)                Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by e-mail
(provided confirmation of transmission is electronically generated); or (iii)
one (1) Business Day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses and
e-mail addresses for such communications shall be:

 

If to the Company:

 

Capstone Therapeutics Corp.
1275 West Washington Street, Suite 104
Tempe, Arizona 85281
Telephone:  (602) 286-5514
Attention:  Leslie M. Taeger
E-mail:  ltaeger@capstonethx.com

 



36

 

 

With a copy to:

 

Quarles & Brady LLP
2 North Central Avenue
Phoenix, Arizona 85004
Telephone:  (602) 230-5517
Attention:  Steven P. Emerick, Esq.
E-mail:  Steve.Emerick@quarles.com

 

If to the Buyer:

 

BP Peptides, LLC
122 East 42nd Street, Suite 4305
New York, New York 10168
Telephone:  212-302-0699
Attention:  Matthew Lipman
E-mail:  lipmanm@brookstonepartners.com

 

With a copy to:

 

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Telephone:  212-451-2307
Attention:  Jeffrey Spindler, Esq.
E-mail:  jspindler@olshanlaw.com

 

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) electronically generated by the
sender’s e-mail or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by e-mail or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Neither party shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party.

 

(h)               No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Buyer Indemnitee and Company Indemnitee
(as defined below) shall have the right to enforce the obligations of the
Company with respect to Section 9(k).

 



37

 

(i)                 Survival. The representations and warranties of the Buyer
and the Company contained in Sections 3 and 4, respectively, and the agreements
and covenants set forth in Sections 5, 6 and 9 shall survive the Closing.

 

(j)                 Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)               Indemnification.

 

(i)                 In consideration of the Buyer’s execution and delivery of
the Transaction Documents and in addition to all of the Company’s other
obligations under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless the Buyer and all of its partners, managers,
members, officers, directors and employees and any of the foregoing Persons’
agents and other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, the “Buyer Indemnified Liabilities”), incurred by any Buyer
Indemnitee as a result of, or arising out of, or relating to (A) any
misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, (B) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby or (C) any cause of action, suit or claim brought or made against
such Buyer Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of,
resulting from or related to (I) the execution, delivery, performance or
enforcement of any of the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby in violation of the same,
or (II) any disclosure made by the Company in violation of Section 5(k);
provided, that, indemnity for a Buyer Indemnitee pursuant to Section
9(k)(i)(C)(I) shall not be available to such Buyer Indemnitee to the extent the
Buyer Indemnified Liability is the product of Buyer’s breach of the Transaction
Documents. Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 9(k) shall be the
same as those set forth in Section 7(c) of the Registration Rights Agreement.

 

(ii)               In consideration of the Company’s execution and delivery of
the Transaction Documents and in addition to all of the Buyer’s other
obligations under the Transaction Documents, the Buyer shall defend, protect,
indemnify and hold harmless the Company and all of its officers, directors and
employees and any of the foregoing Persons’ agents and other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Company Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (collectively, the
“Company Indemnified Liabilities”), incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (A) any misrepresentation or breach
of any representation or warranty made by the Buyer in any of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (B) any breach of any covenant, agreement or obligation of the Buyer
contained in any of the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (C) any cause of
action, suit or claim brought or made against such Company Indemnitee by a third
party (including for these purposes a derivative action brought on behalf of the
Company) and arising out of, resulting from or related to (I) the execution,
delivery, performance or enforcement of any of the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby in
violation of the same or (II) any disclosure made by the Buyer in violation of
Section 5(k); provided, that, indemnity for a Company Indemnitee pursuant to
Section 9(k)(ii)(C)(I) shall not be available to such Company Indemnitee to the
extent the Company Indemnified Liability is the product of the Company’s breach
of the Transaction Documents. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 9(k) shall be the same as those set forth in Section 7(c) of the
Registration Rights Agreement.

 



38

 

(l)                 No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)             Remedies. Each party shall have all rights and remedies set
forth in the Transaction Documents and all rights and remedies which such
Persons have been granted at any time under any other agreement or contract and
all of the rights which such Persons have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, each party recognizes
that in the event that it fails to perform, observe, or discharge, or threatens
to breach, any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the other applicable party.
Each party therefore agrees that the other party shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.

 

(n)               Rescission and Withdrawal Right. Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then the Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 



39

 

(o)               Payment Set Aside. To the extent that the Company makes a
payment or payments to the Buyer hereunder or pursuant to any of the other
Transaction Documents or the Buyer enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



40

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase, Loan and Security Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       Capstone Therapeutics Corp.           By: 

/s/ Leslie M. Taeger

    Name:  Leslie M. Taeger     Title: Chief Financial Officer

 

 

  BUYER:       BP PEPTIDES, LLC             By: 

/s/ Matthew E. Lipman

    Name:  Matthew E. Lipman     Title: Manager and President

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Securities Purchase, Loan and Security Agreement]

 

 



41

 

 

Annex I

 

BVF Notes

 

Convertible Promissory Note

Original Loan Amount

Interest Payable as of Closing

Total Due as of Closing

Convertible Promissory Note, dated December 11, 2015, payable to Biotechnology
Value Fund, L.P. $449,000.00 $35,489.45 $484,489.45 Convertible Promissory Note,
dated December 11, 2015, payable to Biotechnology Value Fund II, L.P.
$252,000.00 $19,918.36 $271,918.36 Convertible Promissory Note, dated December
11, 2015, payable to Biotechnology Value Trading Fund OS, L.P. $141,000.00
$11,144.79 $152,144.79 Convertible Promissory Note, dated December 11, 2015,
payable to Investment 10, LLC $47,000.00 $3,714.93 $50,714.93 Convertible
Promissory Note, dated December 11, 2015, payable to MSI BVF SPV, LLC
$111,000.00 $8,773.56 $119,773.56 Total $1,000,000.00 $79,041.09 $1,079,041.09

 

 

 

 



42

 

 

Exhibit A

 

Registration Rights Agreement

 

 

 

 

 

 

 

 



 

 

 

Exhibit B

 

Promissory Note

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

